This case is before us on petition for rehearing. I think that the rehearing should be granted because this Court said in the opinion filed herein March 10, 1938, "As to whether or not the factual situation reveals a clear intent on the part of the legislature to repeal the said Act of 1925 a very close question is raised, one that could be resolved either way and strongly supported * * *."
Where the legislative intent is relied upon to determine whether or not the legislature did or did not intend to repeal a then existing statute, the intent to repeal must be established by a clear showing. See State and Jackson County v. Southern Land Timber Co., 45 Fla. 374, 33 So. 999; Dade County v. City of Miami, 77 Fla. 786, 82 So. 751; Scott v. Stone, 129 Fla. 784,176 So. 852.
Rehearing granted.
ELLIS, C.J., and WHITFIELD, BROWN and CHAPMAN, J.J., concur.
TERRELL, J., dissents.
                          ON REHEARING.